UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1792


PAUL COLLINS YONGO,

                Plaintiff - Appellant,

          v.

THE HONORABLE JOHN MCHUGH, in his official capacity as
Secretary of the Army; DEPARTMENT OF THE TREASURY, Financial
Management Service; J. HORNE, in his official capacity as a
military pay technician; DEPARTMENT OF DEFENSE; UNITED
STATES OF AMERICA,

                Defendants - Appellees,

          and

DEPARTMENT OF THE ARMY; THE HONORABLE ROBERT GATES; DEFENSE
ACCOUNTING & FINANCIAL SERVICES,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:10-cv-00220-F)


Submitted:   September 24, 2013             Decided:   October 1, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Paul Collins Yongo, Appellant Pro Se. Matthew Fesak, Assistant
United States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Paul Collins Yongo appeals the district court’s order

dismissing his civil complaint.       We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court.       See Yongo v. McHugh, No.

5:10-cv-00220-F (E.D.N.C. May 23, 2013).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                  3